     Case: 1:20-cv-03862 Document #: 61 Filed: 10/29/20 Page 1 of 2 PageID #:1706



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

EMOJI COMPANY GmbH,                                      )
                                                         )   Case No. 20-cv-3862
                Plaintiff,                               )
                                                         )
                                                         )   Judge Joan B. Gottschall
v.                                                       )
                                                         )
WUPENGFEI, et al.,                                       )
                                                         )
                Defendants.                              )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff EMOJI COMPANY
GmbH, hereby dismisses with prejudice all causes of action in the complaint against the following
Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

        No.     Defendant
        65      danxiaoxiangny
        68      daxueyuan
        78      Exciting Little Farm
        105     Lilonggang908906
        137     qliuyun
        143     spearnaily
        209     LBchaoshen


        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.

                                        Respectfully submitted,
Dated: October 29, 2020                 By:      s/Michael A. Hierl             _
                                                 Michael A. Hierl (Bar No. 3128021)
                                                 William B. Kalbac (Bar No. 6301771)
                                                 Hughes Socol Piers Resnick & Dym, Ltd.
                                                 Three First National Plaza
                                                 70 W. Madison Street, Suite 4000
                                                 Chicago, Illinois 60602
                                                 (312) 580-0100 Telephone
                                                 mhierl@hsplegal.com

                                                 Attorneys for Plaintiffs
                                                 EMOJI COMPANY GmbH
    Case: 1:20-cv-03862 Document #: 61 Filed: 10/29/20 Page 2 of 2 PageID #:1707




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on October 29, 2020.



                                                          s/Michael A. Hierl
